DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 12, 14-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Acoff (US 5796030) in view of Bevis (US 2019/0069513).
Regarding claim 1, Acoff teaches a collar (14, col. 3, ll. 32-37)  comprising: a collar fabric layer (outer shell 42) having at least one collar pouch (pocket 46) affixed to an outer side thereof (col. 4, ll. 34-41 and 42-46), a collar fastener affixed to the collar fabric layer (strap 50 and hook 52 of collar 14, col. 5, ll. 34-37, fig. 6), and a vest connector (hook 52 of collar 14 which connects to strap 50 of lower portion 30), wherein the vest connector is a closed loop (col. 5, ll. 30-36, fig. 6); and a vest (weighted vest 24) comprising: a vest fabric layer having at least one vest pouch affixed to an inner side thereof (col. 4, ll. 34-41 and 42-46) and a vest fastener affixed to the vest fabric layer (hooks 58 of lower portion 30),  wherein the collar is removably connected to the vest (col. 5, ll.55-65) and a collar connector affixed to the vest (back strap 20, fig. 6) but fails to teach the collar fabric layer having at least one collar pouch  affixed to an inner side thereof,  at least one collar coolant sheet removably located within the at least one collar pouch, at least one vest coolant sheet removably located within the at least one vest pouch, wherein the vest pouch holds the at least one vest coolant sheet against an 
Regarding claim 2, Acoff as modified by Bevis teaches the invention substantially as claimed and Acoff further teaches a collar insulation layer on an outer side of the collar fabric layer opposite the at least one collar pouch (comfort strip 54, col. 5, ll. 34-37).  
Regarding claim 3, Acoff as modified by Bevis teaches the invention substantially as claimed and Acoff further teaches the collar further comprising a collar insulation 
Regarding claim 6, Acoff as modified by Bevis teaches the invention substantially as claimed and Acoff further teaches wherein the collar connector is located on an outer side of the vest fabric layer (back strap 20, fig. 6).  
Regarding claim 7, Acoff as modified by Bevis teaches the invention substantially as claimed and Acoff further teaches wherein the collar connector is an elastic strip of material covered with loops on a first side and having a connector hook fastener located at a distal end on the first side (col. 4, ll. 23-25 and col. 5, ll. 43-54).  
Regarding claim 8, Acoff as modified by Bevis teaches the invention substantially as claimed and Bevis further teaches wherein the collar pouch has an open collar pouch end closed with a releasable pouch fastener (pouch fastener 136, para. 0026).
Regarding claim 9, Acoff as modified by Bevis teaches the invention substantially as claimed and Acoff further teaches wherein the collar fastener comprises a collar loop fastener attached to a first side and first end of the collar fabric layer, and a collar hook fastener attached to a second side and second end of the collar fabric layer (col. 5, ll. 23-39).  
Regarding claim 10, Acoff as modified by Bevis teaches the invention substantially as claimed but fails to teach wherein the at least one collar pouch comprises a plurality of collar pouches and the at least one collar coolant sheet comprises a plurality of collar coolant sheets. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of collar 
Regarding claim 12, Acoff as modified by Bevis teaches the invention substantially as claimed but fails to teach the vest further comprising a vest insulation layer on an outer side of the vest fabric layer opposite the at least one vest pouch.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a vest insulation layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, having a vest insulation layer (comfort strip) on the vest would provide the animal added comfort during use.
Regarding claim 14, Acoff as modified by Bevis teaches the invention substantially as claimed and Bevis further teaches wherein the at least one vest pouch has an open vest pouch end closed with a releasable pouch fastener (pouch fastener 136, para. 0026).
Regarding claim 15, Acoff as modified by Bevis teaches the invention substantially as claimed and Bevis further teaches wherein the at least one vest pouch comprises a plurality of vest pouches and the at least one vest coolant sheet comprises a plurality of vest coolant sheets (para.0025,  fig. 6). 
Regarding claim 17, Acoff as modified by Bevis teaches the invention substantially as claimed and Acoff further teaches wherein the vest fastener comprises 
 Regarding claim 18, Acoff as modified by Bevis teaches the invention substantially as claimed and Acoff further teaches  wherein the at least one vest loop fastener comprises a plurality of vest loop fasteners and the at least one vest hook fastener comprises a plurality of vest hook fasteners (col. 5, ll. 23-39, fig. 6).  
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Acoff  in view of Bevis, as applied to claim 1 above, further in view of Zakai (US 10660791).
Regarding claim 11, Acoff as modified by Bevis teaches the invention substantially as claimed but fails to teach wherein the at least one collar coolant sheet comprises a polymeric backing layer and a polymeric top layer forming cells of freezable coolant encapsulated in rows and columns.  However, Zakai teaches at least one collar coolant sheet comprises a polymeric backing layer and a polymeric top layer forming cells of freezable coolant encapsulated in rows and columns (collar pack 22, col. 7, ll. 35-37). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Acoff’s system with a cooling element as taught by Zakai to provide a visual indicator corresponding to the temperature range of the cooling element to notify a user of a temperature change.
Regarding claim 16, Acoff as modified by Bevis teaches the invention substantially as claimed and Iser further teaches wherein the at least one vest coolant sheet comprises cells of freezable coolant encapsulated in rows and columns (para. .
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bevis in view of Acoff.
Regarding claim 19, Bevis teaches a collar apparatus for cooling a dog, comprising: a collar fabric layer having at least one collar pouch affixed to an inner side thereof (para. 0025); at least one collar coolant sheet removably located within the at least one collar pouch (para. 0029); a collar fastener affixed to the collar fabric layer (118, para. 0024), a vest connector (116, para. 0021), but fails to teach wherein the vest connector is a closed loop such that a collar connector located on a vest apparatus may extend through the vest connector to hold at least one vest coolant sheet against an underside of a torso of the animal. However, Acoff teaches vest connector being a closed loop (52 of 20, fig. 6) such that a collar connector (50 of 20, fig. 6) located on a vest apparatus may extend through the vest connector to hold at least one vest coolant sheet against an underside of a torso of the animal (col. 5, ll. 44-54). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bevis’ system with the garment as taught by Acoff to allow the garment to be adjusted to fit animals of a variety of sizes.
Regarding claim 20, Bevis teaches a vest apparatus for cooling a dog, comprising: a vest fabric layer having at least one vest pouch affixed to an inner side thereof (para. 0025); at least one vest coolant sheet removably located within the at least one vest pouch (para. 0029) but fails to teach wherein the vest pouch holds the at least one vest coolant sheet against an underside of a torso of the animal and a vest fastener affixed to the vest fabric layer and a collar connector on an outer side of the vest fabric layer, wherein the collar connector is an elastic strip of material covered with loops on a first side and having a connector hook fastener located at a distal end on the first side wherein the collar connector removably extends through a vest connector located on a collar apparatus. However, Acoff teaches a vest pouch holding the at least pocket against an underside of a torso of the animal (col. 5, ll. 6-7, fig. 1 and 5) and a vest fastener affixed to the vest fabric layer (34 and 56, col. 5, ll. 59-65, fig. 6) and a collar connector on an outer side of the vest fabric layer (back strap 20 attached to 24, fig. 6), wherein the collar connector is an elastic strip of material (col. 4, ll. 21-26) covered with loops on a first side and having a connector hook fastener located at a distal end on the first side (col. 5, ll. 43-54) wherein the collar connector removably extends through a vest connector (52) located on a collar apparatus (collar 14, col. 5, ll. 33-37. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bevis’ system with the garment as taught by Acoff to allow the garment to be adjusted to fit animals of a variety of sizes.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/EBONY E EVANS/Primary Examiner, Art Unit 3647